Order granting judgment creditor’s motion adjudging judgment debtor in contempt reversed upon the law, without costs, and motion denied, without costs. We think that under the provisions of Civil Practice Act (§ 778, as amd. by Laws of 1923, chap. 384, effective Sept. 1, 1923)  the proceedings supplementary to execution based upon a Municipal Court judgment, with execution issued to a city marshal, should have been instituted before one of the county judges of Kings county, the county in which the Municipal Court district was located. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.